 

10.4   Employment Agreement of Kevin Donovan dated February 22, 2012

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of February 22,
2012 (“Effective Date”) and is made by and between WePower Ecolutions, Inc., a
Delaware corporation, (the “Company”) and Kevin B. Donovan (the “Executive”).
The Company is a wholly-owned subsidiary of Premier Holding Corp., a Nevada
corporation.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.                  Employment and Term. The Company agrees to employ the
Executive, and the Executive hereby accepts employment by the Company, for the
period commencing on the Effective Date and ending one year thereafter or the
date on which Executive’s employment is otherwise terminated in accordance with
this Agreement (the “Term of Employment”).

2.                  Position and Duties.

(a) During the Term of Employment, the Executive shall serve as the Chief
Executive Officer (CEO) of the Company. Executive will report to the Chairman of
the Board and the Company’s Board of Directors. The Executive’s primary
responsibilities will be the general supervision, direction and control of the
operations, business affairs and personnel of the Company including but not
limited to all contracts and administration, marketing, public relations
investor relations, revenue generating business functions including sales,
strategic business partnerships, joint ventures and financing and capital
structures of business interests. In discharging such responsibilities,
Executive shall have the powers and duties of management usually vested in the
CEO of a corporation. In such capacity, the Executive, shall carry out and
implement reasonably promptly and effectively the management decisions of the
Company’s Board, and shall report directly and only to the Board.

(b) Executive shall travel periodically as reasonably required in connection
with the performance of the Executive’s duties hereunder throughout the United
States, North America, the People's Republic of China and any other areas in the
world as needed to properly conduct the business affairs of the Company.

 

3. Compensation and Benefits. As full and complete compensation to the Executive
the Company shall pay the Executive commencing on the Effective Date the
following salary and other compensation and benefits:

 

(a) Base Salary. An annual base salary of $120,000 starting on the Effective
Date of this Agreement.

(b) Expense Reimbursement. Reimbursement will be made for all reasonable
expenses paid or incurred by the Executive in connection with the performance of
the Executive’s services and duties hereunder.

(c) Vacation. The right to paid vacation time of one (1) week per six (6) months
of employment.

4. Termination.

(a) Termination for Cause. The Company may terminate the Executive’s employment
hereunder for Cause upon a majority vote of the Board, excluding the vote of the
Executive if the Executive should be a member of the Board. For purposes of this
Agreement, the Company shall have “Cause” to terminate the Executive’s
employment upon a final conviction of, or the entry of a guilty plea for, the
commission of fraud, misappropriation or embezzlement.

5. D&O Insurance Policy. The Company shall secure a reasonably suitable
Director's and Officer's Insurance Policy within the first 30 days from the
Effective Date of this Agreement. The Executive shall be fully covered and named
as an additional insured in said policy.

6. Non-Competition.

(a)   Executive shall not, either on the Executive’s own behalf or on behalf of
any third party, directly or indirectly:

 

(1)   Attempt in any manner to solicit from a current client or customer of the
Company at the time of the Executive’s termination, business of the type
performed by the Company or to persuade any client of the Company to cease to do
business or change the nature of the business or to reduce the amount of
business which any such client has customarily done or actively contemplates
doing with the Company; or

 

(2)   Recruit, solicit or induce, or attempt to induce, any person or entity
which, at any time, was an employee of the Company or its affiliates, to
terminate such employee’s employment with, or otherwise cease such employee’s
relationship with the Company or its affiliates. As used in this Agreement, an
affiliate of the Company is any person or entity that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company.

 

7. Confidentiality

 

(a) The Executive shall not at any time during the Term of Employment or after
the expiration of the Term of Employment or the earlier termination of the
employment of Executive hereunder, with or without Cause, directly or indirectly
disclose or use any Confidential Information, except when Executive is required
to disclose or use such Confidential Information (i) in the proper course of the
Executive’s employment hereunder for the benefit of Company or any of its
affiliates, or (ii) pursuant to any law, court order or similar process or
proceeding. Where there is a doubt if certain information is confidential, it
will be treated as confidential. Confidential Information does not include
information which either is otherwise in the public domain or generally known to
persons engaged in business similar to that of Company.

(b) Executive further acknowledges and agrees that any and all inventions,
products, components, processes, designs, technologies and the like, whether or
not patentable, copyrightable, subject to trademark or trade name protection or
subject to any other legal protection, which relate directly or indirectly to
the work of Executive for Company or which were developed by the Executive
through the use of Confidential Information or material use of equipment,
supplies or facilities of the Company shall be the exclusive property of Company
and will be treated as Confidential Information.

8. Work for Hire. Executive acknowledges and agrees that any copyrightable works
prepared by the Executive within the scope of the Executive’s employment are
“works for hire” under the Copyright Act.

9. Indemnification. Within fifteen (15) business days after the Effective Date
of this Agreement and upon Commencement, Company and Executive shall enter into
an indemnification agreement similar to agreements currently in effect between
Company and any of its officers or directors.

10. Representations and Warranties by Executive. The Executive hereby represents
and warrants to the Company that the Executive has not been and is not a party
to, nor is the Executive otherwise bound by, any agreement, arrangement or
understanding of any kind with any person or entity and that the Executive has
no obligations or commitments to any person or entity which in any way may limit
or restrict the Executive’s performance of services under this Agreement or
which may otherwise conflict with this Agreement.

11. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive. The waiver by the Executive of a breach of
any provision of this Agreement by the Company shall not operate or be construed
as a waiver of any subsequent breach by the Company.

12. Governing Law. This Agreement shall be subject to, and governed by, the laws
of the state of California, applicable to agreements made and to be performed
entirely therein, without regard to the principles and policies of conflicts of
laws of such state.

13. Severability. If any provision or any part thereof of this Agreement, as
applied to either party or to any circumstances, shall be adjudged by a court of
competent jurisdiction to be invalid or unenforceable, the same shall in no way
affect any other provision or remaining part thereof of this Agreement, which
shall be given full effect without regard to the invalid or unenforceable
provision or part thereof, or the validity or enforceability of this Agreement.

14. Notices. All notices to the Company or the Executive permitted or required
hereunder shall be in writing, shall refer to this Agreement and shall be
delivered personally or by courier service providing for next-day delivery or
sent by registered or certified mail, return receipt requested, to the following
addresses:

 
 

 

If to the Company: WePower Ecolutions Inc.

Attn: Nancy Nguyen

32  Journey, #250

Aliso Viejo, CA 92656

949.690.3489 Direct

800.291.7239 Fax

If to the Executive: Kevin B. Donovan
PO Box 10206
Beverly Hills, CA 90213
United States of America
m. (858) 922-7108
kbdonovan@gmail.com

15. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

17. Arbitration. Resolution of any and all disputes arising under this Agreement
shall be submitted to arbitration, which arbitration shall be final, conclusive
and binding upon the parties, their successors and assigns. The arbitration
shall be conducted before a retired judge at JAMS in Orange County, CA. The
arbitration shall be conducted pursuant to the then applicable commercial
arbitration rules and procedures set forth by JAMS, with joint rights of
discovery and such other procedures as the parties subject to such arbitration
may mutually agree. The award shall be in writing and shall specify the factual
and legal basis for the award. The arbitrator shall apportion all costs and
expenses of arbitration, including the arbitrator’s fees and expenses and fees
and expenses of experts, between the prevailing and non-prevailing party. Any
arbitration award shall be binding and enforceable against the parties hereto
and judgment may be entered thereon in any court of competent jurisdiction.

18. Attorney’s Fees and Expenses. If any legal action, arbitration or other
proceeding is brought for the enforcement of or to declare rights or obligations
under this Agreement or as a result of a breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the successful or
prevailing party will be entitled to recover reasonable attorneys’ fees and any
other costs incurred in any such action, arbitration or proceeding, in addition
to any other relief to which that party may be entitled. All costs and expenses
incurred by either of the parties in connection with this Agreement and any
transactions contemplated hereby shall be paid by that party.

19. Interpretation. This Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted, or in favor of the party
receiving a particular benefit under the Agreement. No rule or strict
construction will be applied against any person.

20. Entire Agreement. This Agreement is the final written expression, and the
complete and exclusive statement, of all of the agreements, conditions, promises
and covenants among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior or contemporaneous agreements,
negotiations, representations, understandings and discussions between the
parties hereto and/or their respective counsel with respect to the subject
matter covered hereby.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
February 22, 2012.

“Company”



WePOWER ECOLUTIONS INC.

 

 

 

By: /s/ Nancy Nguyen

Name: Nancy Nguyen

Title: Authorized Agent

“Executive”



KEVIN B. DONOVAN

An Individual





By: /s/ Kevin B. Donovan

Name: Kevin B. Donovan

